Title: From George Washington to Robert Morris, 25 December 1776
From: Washington, George
To: Morris, Robert



Dear Sir
Head Quarters [Bucks County, Pa.]25th Decemr 1776

I have your obliging favors of the 21st and 23d the Blankets are come to hand, but I would not have any of the other Goods sent on, till you hear again from me.
I agree with you, that it is in vain to ruminate upon, or even reflect upon the Authors or Causes of our present Misfortunes, we should

rather exert ourselves, and look forward with Hopes, that some lucky Chance may yet turn up in our Favour. Bad as our prospects are, I should not have the least doubt of Success in the End, did not the late Treachery and defection of those, who stood foremost in the Opposition, while Fortune smiled upon us, make me fearful that many more will follow their Example, who by using their Influence with some, and working upon the Fears of others, may extend the Circle so as to take in whole Towns, Counties, nay Provinces. Of this we have a recent Instance in Jersey, and I wish many parts of Pennsylvania may not be ready to receive the Yoke.
The Security of the Continental Ships of War in Delaware is certainly a capital Object, and yet to draft, the many hands necessary to fit them out, from the Militia, might be dangerous just now. perhaps in a little time hence, their places may be supplied with Country Militia, and then if the exigency of Affairs requires it, they certainly ought to be spared.
I will just hint to you a proposition that was made or rather talked of a few days ago by the Officers of two New England Regiments whose time of Service will expire on the first of January. They are most of them Watermen, and they said their Men would willingly go on Board the Frigates and navigate them round to any of the ports in New England, if it was thought they would be safer there than in Delaware. You may think of this, and let me hear from you on the Subject, if the proposition pleases you—Lieutenant Boger of the Navy is already gone in, and I have made a demand of Lieutenant Josiah in Exchange, but I have not heard whether Lord Howe accedes to it. I will procure the Release of Docr Hodge as soon as it can be done without injuring others by giving him the preference, as I have always made it a rule, to demand those first who have been longest in Captivity. I will take the same Steps in regard to Mr Jones commander of the Sloop taken by the Andrew Doria.
I shall take the earliest Oppertunity of sending in your Letter to Genl Lee with the Bill drawn upon Major Small.
From an intercepted Letter, from a person in the Secrets of the Enemy, I find their Intentions are to cross Delaware as soon as the Ice is sufficiently strong. I mention this that you may take the necessary Steps for the Security of such public and private property as ought not to fall into their hands, should they make themselves Masters of Philada of which they do not seem to entertain the least doubt.
I hope the next Christmas will prove happier than the present to you and to Dear Sir Your sincere Friend and hble Servt

Go: Washington



P.S. I would just ask whether you think Christeen a safe Place for our Stores? do not you think they would be safer at Lancaster or somewhere more inland.

